t c memo united_states tax_court charles t bruce and mary a bruce petitioners v commissioner of internal revenue respondent docket no filed date p-h desired to sell ps’ m stock in the ready market p-h’s financial planners promoted to p-h a plan to cash_out the value of the stock and pay no federal tax p-h a high-school-educated seafarer with little tax knowledge consulted his attorney tax adviser who in turn advised p-h that the plan was legitimate pursuant to the plan p-h and g entered into two offsetting dollar_figure million loans one of which was labeled a swap and for which p-h claimed a basis of dollar_figure million p-h contributed the swap to a newly formed unitrust in which he retained a remainder_interest and the power to substitute for the unitrust’s corpus property of equal value his two daughters each had a unitrust_interest p-h sold his remainder_interest to two other newly formed trusts ts the beneficiary of each of which was one of the daughters in exchange for promissory notes totaling the portion of the dollar_figure million basis that p-h apportioned to the remainder_interest approximately dollar_figure million p-h substituted the m stock for the swap in the belief that each property was of the same value ts acquired the daughters’ unitrust interests the unitrust was terminated and the m stock was distributed to ts ts transferred the m stock to s a general_partnership that ts formally owned and p-h controlled s sold the m stock to a third party for cash and ps received the value of their m stock through ts’ payments on the promissory notes from the cash that the third party paid to purchase the m stock ps reported on their federal_income_tax return that they realized no gain_or_loss on the sale of the remainder_interest because the selling_price equaled the basis ps did not report that the m stock was sold or that they realized any gain_or_loss as to that sale held the applicability of the three-year limitations_period under sec_6501 is not properly before the court in that ps attempt inappropriately to raise this issue in their opening brief and sec_7491 does not require that the court hold that the limitations_period bars assessment simply because the record establishes that a deficiency_notice was issued after the three-year period and does not establish that an exception to the three-year period applies held further ps’ gross_income includes the full proceeds from the sale of the remainder_interest in that p-h’s basis in that interest was zero alternatively ps are considered to have sold the stock directly to the third party for federal_income_tax purposes and must recognize their gain on that sale held further sec_162 does not allow ps to deduct the legal and professional expenses related to the plan held further ps are not liable for the accuracy-related_penalty that r determined under sec_6662 because p-h reasonably relied on the advice of his attorney r cody mayo jr for petitioners marshall r jones for respondent memorandum findings_of_fact and opinion wherry judge petitioners petitioned the court to redetermine respondent’s determination of an dollar_figure deficiency in their federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 for a gross_valuation_misstatement we decide the following issues whether the applicability of the three-year limitations_period under sec_6501 is properly before the court we hold it is not whether petitioners underreported their income stemming from a plan plan involving the sale of their stock in sea sea marine inc marine we hold they did whether petitioners may deduct the legal and professional expenses that respondent disallowed we hold they may not whether petitioners are liable for the accuracy-related_penalty that respondent determined under sec_6662 we hold they are not unless otherwise indicated section references are to the applicable versions of the internal_revenue_code_of_1986 as amended for the year in issue code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar while the deficiency_notice states on one page that respondent determined that petitioners are liable for a accuracy- related penalty under sec_6662 for negligence the notice elsewhere clarifies that respondent determined that the percent accuracy-related_penalty for gross_valuation_misstatement is applicable and that the accuracy-related_penalty for negligence is not findings of fact2 i preliminaries the parties submitted stipulated facts and exhibits and we find the stipulated facts accordingly we incorporate herein the stipulated facts and the facts drawn from the exhibits petitioners are husband and wife and they have two daughters rebekah ruth bruce rrb and sarah jane bruce sjb collectively daughters each party filed an opening brief and a reply brief petitioners’ opening brief as supplemented collectively opening brief does not comply with rule e with respect to proposed findings_of_fact rule e required that the opening brief contain p roposed findings_of_fact in the form of numbered statements each of which shall be complete and shall consist of a concise statement of essential fact in each such numbered statement there shall be inserted references to the pages of the transcript or the exhibits or other sources relied upon to support the statement petitioners’ opening brief fails to set forth petitioners’ proposed findings_of_fact in numbered statements instead it contains a statement of facts in narrative form with footnote references throughout which reference portions of the trial transcript but do not mention the stipulations or any of the exhibits in addition that brief in many instances fails to reference the transcript exhibit or other source upon which petitioners rely to support their recitation of the facts while we have thoroughly reviewed the record to find the facts of this case petitioners by their failure to follow our rules have assumed the risk that we have not considered the record in a light of their own illumination monico v commissioner tcmemo_1998_10 75_tcm_1556 n petitioners filed a joint federal_income_tax return for and they resided at a louisiana address when the petition underlying this case was filed charles bruce is an experienced successful tugboat captain and fisherman he has a high school education and regularly consults with and relies upon professionals friends and employees to advise and inform him before he makes his business decisions he relied upon the advice of attorneys francis j lobrano and david j lukinovich to effect the plan discussed infra pp receiving the latter’s advice directly from him or through mr lobrano mr bruce also relied heavily upon the advice of his longtime friend and loyal employee wade a rousse ii marine and maritime logistics a marine marine is a louisiana corporation that was organized in each petitioner owned one-half of marine’s stock from at least date when marine elected s_corporation status for federal_income_tax purposes through early date an election was made to characterize marine as an s_corporation effective date and petitioners treated marine as an s_corporation from date through date as further discussed infra p petitioners caused the marine stock to be formally owned by a shareholder that made marine ineligible for status as an s_corporation as of date and marine thereafter reported that it was taxable as a c_corporation marine was a small offshore water transportation tugboat business marine owned a 214-foot offshore oilfield supply vessel named the m v sarah jane bruce sarah jane the sarah jane was marine’s principal asset and its sole marine vessel in marine operated the sarah jane out of port fourchon louisiana marine acquired the sarah jane on date in a like-kind_exchange for a boat of then-equal value which mr bruce through his business had acquired for and used in his business since during the sarah jane could easily have been sold and was sold in as discussed infra p for dollar_figure million marine’s basis in the sarah jane was zero as of date b maritime logistics mr bruce coowned a second business referred to as maritime logistics maritime logistics’ other coowners were mr rousse joey adams and one or more other individuals whose identity is not relevant to our analysis mr adams was a boat owner and he owned through his company one or more marine vessels maritime logistics was a maritime brokerage business ie essentially a business in which one or more boat owners worked together to obtain contractual work for their boats maritime logistics obtained contract work for marine and for a company owned by mr adams and possibly for one or more other companies maritime logistics’ manager and primary worker was mr rousse iii mr rousse mr rousse grew up in mr bruce’s neighborhood mr rousse as a teenager mowed the grass at mr bruce’s home and they had a special business and familylike personal relationship their personal relationship originally stemmed from mr bruce’s friendship with mr rousse’s father which developed from the father’s and mr bruce’s attending school together and from their working together with mr bruce’s encouragement mr rousse later received a college degree in business administration and then went to work for mr bruce full time mr rousse worked for mr bruce for approximately years and mr rousse spearheaded the growth of mr bruce’s businesses during that time mr bruce always encouraged mr rousse to further his education and mr rousse earned an m b a from the university of new orleans while employed by mr bruce mr rousse ultimately stopped working for mr bruce to pursue a master’s degree and a ph d in economics from the university of illinois at chicago illinois after earning those degrees during or about mr rousse went to work for the federal reserve bank of chicago as an economist specializing in policy research and economic outreach iv w t w t offshore inc w t is a publicly traded oil_and_gas exploration company operating primarily in the gulf of mexico in or about date w t and maritime logistics were negotiating some long-term_contracts which would allow marine to build one or more supply vessels to service w t v date borrowings a date on date marine borrowed dollar_figure from american horizons bank ahb this loan was secured_by marine’s deposits with ahb b date on date mr bruce borrowed dollar_figure from marine mr bruce secured the repayment of this loan with stock that he owned in fbt bancorp inc fbt a delaware corporation vi mr doverspike jack doverspike is a larose louisiana-based insurance agent and financial planner with whom mr bruce had done business eg made investments and purchased life_insurance for several years in or about mr doverspike began talking to mr bruce about his and his wife’s estate plans and a possible estate_freeze to minimize estate_tax and mr doverspike did some estate work for mr bruce in or about soon after w t and maritime logistics began negotiating the long-term_contracts mr doverspike invited mr bruce to meet with mr doverspike and two financial planners john ohle and scott deichmann to discuss mr bruce’s financial and estate plans further as of that time mr bruce was planning to retire and to move permanently to baton rouge louisiana where one of his daughters and her children lived and he desired to sell marine or the sarah jane as part of those plans in addition mr rousse was planning to move to chicago to pursue john b ohle iii was convicted in of conspiracy to defraud the internal_revenue_service and of attempted tax_evasion see 441_fedappx_798 2d cir we take judicial_notice from documents filed in that case that this conviction stemmed from his selling a shelter in and devised by paul daugerdas as a partner of the now defunct law firm of jenkins gilchrist that claimed millions of dollars in phony tax losses see fed r evid 471_f3d_391 2d cir 92_tc_661 mr daugerdas was recently sentenced to years’ confinement as the result of his tax_evasion and conspiracy conviction related to tax_shelter transactions commonly referred to as short_sales short options strategy swaps and homer to generate fraudulent tax savings see united_states v daugerdas dkt no 09-cr-00581 s d n y date we also take judicial_notice that scott d deichmann was a conspirator and a coemployee of john b ohle iii and we note that david lukinovich and john b ohle iii were business acquaintances although mr lukinovich was not directly involved in these tax_shelters see also 335_fedappx_392 5th cir ducote jax holdings l l c v bradley c a no wl e d la date his doctoral degree mr bruce’s most valuable asset was petitioners’ stock in marine mr bruce aspired to maximize the funds petitioners would retain upon a sale of that stock so that they could live comfortably in his retirement and he could give some of the sale proceeds to mr rousse in recognition of his employment with and his loyalty to mr bruce mr bruce spoke to mr rousse about mr doverspike’s invitation and mr rousse agreed to accompany mr bruce to the meeting in larose louisiana they met with mr doverspike and the financial planners shortly thereafter during or before early the financial planners were promoting the plan which mr ohle and possibly mr deichmann devised to provide estate and or income_tax benefits the framework of the plan apparently required that mr bruce enter into two offsetting dollar_figure million loans one of which was labeled a swap and for which mr bruce would claim a basis of dollar_figure million mr bruce would then contribute the swap to a newly formed unitrust in which each of the daughters had a interest and he retained a remainder_interest and the power to substitute for the documents in the record use the term swap in reference to one of the two loans and the parties do likewise as discussed infra pp the swap is not a swap as that term is used in the financial_market but it is at best a loan agreement we follow the parties’ lead and refer to the swap as such to avoid confusion we neither intend to suggest nor find that the swap was a swap within the financial_market vernacular unitrust’s corpus property of equal value the next step would be for mr bruce to sell his remainder_interest to two other newly formed trusts the sole beneficiary of each of which was one of the daughters in exchange for promissory notes totaling the portion of the dollar_figure million basis that mr bruce apportioned to the remainder_interest as to the next step mr bruce would substitute the marine stock for the unitrust’s corpus ie the swap on the basis that the properties were of equal value the two trusts would acquire the daughters’ unitrust interests the unitrust would then be terminated and the marine stock distributed to the two trusts the two trusts would transfer the marine stock to a partnership that the trusts owned and mr bruce controlled the partnership would then sell the marine stock in the ready market to a third party for cash and petitioners would receive the value of their marine stock through the two trusts’ payments on the promissory notes from the cash that the third party paid to purchase the marine stock mr bruce knew that without the plan significant federal_income_tax would be imposed on petitioners’ direct sale of the marine stock or on a sale of the sarah jane and the financial planners generally advised mr bruce that the plan would allow petitioners to cash_out the value of their stock without paying any federal tax on the cashout mr lobrano then a sole practitioner was mr bruce’s longtime attorney tax adviser having represented him in the purchase and sale of various watercraft mr bruce or mr rousse on behalf of mr bruce asked mr lobrano to meet with the financial planners and then to give mr bruce an independent more learned opinion on the plan mr lobrano later met with messrs bruce rousse ohle and deichmann and mr lobrano listened to their promotion spiel mr lobrano believed the plan to be valid as he equated it to a derivative of a sale to a defective_grantor_trust strategy which has been around he felt uncomfortable however opining that the plan was valid simply on the basis of his own belief mr doverspike suggested that mr bruce retain mr lukinovich another graduate from the new york university school of law with an ll m in tax to opine on the validity of the plan mr lukinovich practiced in southern louisiana and the louisiana board_of legal specialization recognized him as a certified tax attorney and as a certified estate_planning and administration specialist mr lobrano advised mr bruce to follow mr doverspike’s suggestion mr lobrano mr lobrano was a local attorney in belle chasse louisiana and he had impeccable tax credentials in the rural suburban lafourche community in which he practiced law part of which included mr bruce’s community of cut off louisiana southwest of new orleans mr lobrano graduated from tulane university first with a bachelor of science degree in management and later with a juris doctor degree and he earned a master’s degree ll m in taxation from new york university school of law he was certified by louisiana as a tax specialist and enjoyed an av rating in martindale hubbell of which we take judicial_notice knew that messrs lukinovich and doverspike had some common clients and thus an ongoing business relationship with each other mr lobrano also believed it likely that messrs ohle deichmann and lukinovich had presented similar plans to their clients resulting in an ongoing business relationship as to the plans mr lukinovich at the invitation of mr doverspike or mr lobrano met with messrs lobrano doverspike bruce and rousse and possibly others ultimately mr lukinovich working with his future attorney james g dalferes issued 58-page and 49-page legal opinion_letters to mr bruce and to mr rousse as trustee of two trusts daughters’ trusts to be formed for the daughters as part of the plan respectively the opinion letter issued to mr bruce dated date stated that mr bruce had requested our opinions regarding certain federal_income_tax consequences as to the plan and concluded in relevant part that mr bruce’s sale to the daughters’ trusts of his remainder_interest in a unitrust named ctb trust no ctb discussed infra pp was more_likely_than_not a taxable_event for which he was required to report gain equal to the sale price less his basis in the interest while the letter did not specifically state the amount of mr bruce’s basis in the interest or the amount of any such gain that mr bruce was required to report it stated as a fact that mr bruce had purchased a swap contract for dollar_figure million and concluded as to mr bruce’s basis in the remainder_interest that it is more_likely_than_not in our opinion that your basis in your retained remainder_interest in ctb trust no is equal to your basis in the swap contract contributed to ctb trust no less the amount of basis allocable to the lead_trust unitrust interests in such trust and that the valuation rules set forth in section ii of this analysis should apply in allocating the basis between your retained remainder_interest and the lead unitrust interests the opinion letter did not state that mr bruce had to report any other income as to the plan the opinion letter issued to mr rousse dated date stated that mr rousse had requested our opinions regarding certain federal_income_tax consequences as to the plan and generally concluded that the daughters’ trusts did not have to report any income on account of the plan neither opinion letter addressed whether petitioners or sareb investments llc sareb a passive entity that was formally established incident to the plan and the sale of petitioners’ marine stock was in substance the seller of that stock vii consummation of the plan a background after consulting with his professional advisers and in part on the basis of their recommendations and advice mr bruce decided to consummate the plan and the record sometimes refers to sareb as sarab we use the spelling used by the parties he was generally charged a set billing price to do so the plan involved multiple transactions and mr bruce lacked any understanding of these transactions including their purpose or significance or the risks or benefits involved messrs lobrano and lukinovich sometimes separately and other times collaboratively drafted the necessary documents to carry out the transactions transactions effected incident to the consummation of the plan were as follows b date many transactions were effected on date mr bruce formally issued a promissory note gamma note of dollar_figure million to gamma trading partners limited_liability co gamma the gamma note provided that for value received supposedly the dollar_figure million that was referenced in the gamma note mr bruce would pay gamma dollar_figure million plus interest of per annum on date or if he wanted an earlier date after expiration of any transaction evidenced by a confirmation under the international swap dealers association inc ’s master agreement of date between mr bruce and gamma swap the gamma note further provided that the dollar_figure million which mr bruce was referenced to receive under the gamma note had to be used solely to effect the swap the gamma note required mr bruce to pay gamma an initial loan fee and a quarterly loan fee in addition to the stated_interest the former fee equaled of the dollar_figure million dollar_figure and was payable on date the latter fee equaled of the dollar_figure million dollar_figure and was payable for each calendar_quarter excluding any calendar_quarter before date during which the gamma note was not paid in full samyak c veera as gamma’s manager and mr bruce formally executed the swap master agreement a boilerplate document typically associated with swap contracts and a related schedule and confirmation letter this swap master agreement provided that mr bruce would pay gamma dollar_figure million on may the record does not establish and we decline to find that mr bruce actually received the dollar_figure million referenced in the gamma note to the contrary it appears that he did not when the gamma note is viewed in tandem with the swap it seems most likely this was a paper transaction whereby the dollar_figure million that mr bruce was entitled to receive from gamma under the gamma note was simply offset against the dollar_figure million that mr bruce was required to pay gamma under the swap we take judicial_notice of an date u s department of justice press release announcing that an individual named samyak veera had recently been charged with conspiring through a complex multi-million-dollar tax_fraud scheme to cause more than dollar_figure million in losses to the united_states between at least and as well as tax_evasion see 137_tc_8 n and that gamma would pay mr bruce dollar_figure on date the dollar_figure difference between these two payments corresponds to the application of a annual interest rate to the period from may through date and completely offsets the interest on the gamma note that mr bruce was required to pay to gamma for the period from may through date mr bruce formally entered into a security_agreement with gamma pledging and granting a security_interest in the swap and certain other incidental collateral to secure his obligations under the gamma note mr bruce as settlor and with south dakota trust co llc sdtc as trustee formally established ctb under the laws of south dakota he retained a remainder_interest in ctb and named his daughters as unitrust beneficiaries who would receive annual distributions generally equal to of the net fair_market_value of ctb’s assets incident thereto mr bruce formally assigned his interest in the swap to ctb ctb formally assumed mr bruce’s obligations under the swap and ctb formally agreed not to incur any debt in excess of dollar_figure until again the record does not establish and we decline to find that mr bruce actually paid the dollar_figure million referenced in the swap mr lukinovich’s firm prepared ctb’s trust instrument and all of the documents related to the funding of ctb and mr lukinovich or possibly mr ohle selected sdtc to serve as ctb’s trustee the gamma note was repaid ctb’s trust agreement allowed mr bruce during his lifetime to substitute for ctb’s corpus property of an equivalent value and the plan’s promoters included this provision intending to characterize ctb as a grantor_trust for federal_income_tax purposes as long as mr bruce lived and held this power of substitution the trust instrument further stated that the daughters’ rights to receive the annual distributions would terminate two year sec_12 later on date upon termination mr bruce or his assignee or mr bruce’s estate if he died without designating an assignee would receive all of ctb’s assets remaining for distribution c date on date petitioners as settlors and mr rousse as trustee formally established the daughters’ trusts under the names sarah jane bruce trust sjb trust and rebekah ruth bruce trust rrb trust the original corpus of each of the daughters’ trusts was dollar_figure mr bruce’s formal interest and obligations under the swap absent default or early termination were primarily the obligation to pay dollar_figure million on date and the right to the return of the dollar_figure million approximately months later with an additional_amount equal to interest accumulating pincite per annum mr bruce was expected to be alive on date d date on date petitioners formally transferred big_number shares of ahb stock worth approximately dollar_figure and dollar_figure to each of the daughters’ trusts e date on date mr bruce and the daughters’ trusts formally entered into a transaction in which mr bruce sold his remainder_interest in ctb whose only asset at that time was the swap to the daughters’ trusts for dollar_figure the dollar_figure was formally paid through each of the daughters’ trusts’ issuance of a promissory note payable to mr bruce in the amount of dollar_figure each note required that simple interest at the rate of per annum be paid annually on the anniversary date of the note and that the principal with accrued interest be paid on or before date by the end of date gamma had not paid as to the swap the dollar_figure that was then due the record does not explain why gamma on date did not pay the dollar_figure that was then due or whether mr bruce took any_action at that time to enforce this payment f date on date chaffe associates inc investment bankers c a issued a letter appraising marine’s equity at a fair_market_value of dollar_figure as of date c a’s appraisal was solely for the purpose of selling all of the marine stock to a grantor_retained_annuity_trust c a noted in its appraisal that marine owned the sarah jane which marine represented to c a and c a presumed had a market_value of dollar_figure million based in part on an appraisal of the sarah jane as of date by rivers and gulf marine surveyors inc c a also noted that mr lobrano had requested that c a perform its appraisal on an asset approach only and disregard any corporate taxes that would be due should the company marine sell the vessel prior to the expiration on date of the built in corporate tax g date on date mr bruce formally exercised his power of substitution and formally transferred the marine stock to ctb in exchange for the swap the substitution agreement underlying the date transfer refers to a stock certificate dated date and a certificate in the form attached hereto as exhibit b but does not include a copy of either of those certificates while petitioners concede that ms bruce owned one-half of the marine stock at the beginning of and the record establishes that she continued to own that portion of the stock through date we find no credible_evidence in the record that supports a finding that mr bruce in his name alone continued later that day sdtc informed mr bruce that it intended to resign as ctb’s trustee within the next few days stating that as sole trustee we did not contemplate nor do we feel comfortable administering a non-directed trust that holds closely held assets also on date the date payment_date for the swap was formally extended to date with a corresponding increase in the amount payable equal to annual interest prorated for the period of extension h date on date sjb formally sold her ctb interest to rrb trust and rrb formally sold her ctb interest to sjb trust the sale price for each interest was dollar_figure i date sareb was formally established on date to serve as a holding_company to which all of the marine stock would be transferred each of the daughters’ trusts formally owned one-half of sareb and mr rousse was sareb’s continued could legitimately transfer all of the marine stock in this transaction nor do we find that the marine stock which had just been appraised at a fair_market_value of approximately dollar_figure million and the swap which we conclude had no value were property of an equivalent value designated manager for sareb reported its income and expenses for federal_income_tax purposes as if it were a domestic general_partnership j date on or about date mr bruce mr rousse as trustee for the daughters’ trusts and sdtc as the trustee of ctb formally executed a document through which messrs bruce and rousse consented to ctb’s termination on date at its termination ctb formally owned all of the marine stock and all of that stock was formally distributed equally to the daughters’ trusts in accordance with the terms of the ctb trust agreement k date on date the daughters’ trusts formally transferred all of the marine stock to sareb as a capital_contribution mr lobrano believed that this transfer caused a termination of marine’s status as an s_corporation because sareb’s shareholder was then a limited_liability_company and he coordinated the closing of marine’s books to reflect that it was no longer an s_corporation l date before date w t had abandoned its plan for the long-term_contracts with maritime logistics mr doverspike had contacted mr rousse to inform him that he knew of a group of buyers from new york who were interested in purchasing marine and mr rousse had met with the investors to discuss a possible sale of marine on date sareb formally sold the marine stock to sea sky mirror images l l c mirror a delaware limited_liability_company for dollar_figure plus any business receivable ultimately dollar_figure that marine collected within days after the closing which marine reflected in its books as of the closing a law firm morris manning martin llp mmm was the escrow agent for the sale and dollar_figure was delivered to mmm on the day of the sale mmm deposited the dollar_figure into its escrow account for the marine stock sale marine stock sale escrow account shortly after the sale mirror informed mr rousse that it wanted to sell the sarah jane mr rousse knew of various local individuals many of whom during mealtime conversed daily with each other and with messrs bruce and rousse who were interested in purchasing the sarah jane and he met with a few of these individuals m date wiley falgout was mr bruce’s friend from high school and mr falgout among others had asked mr bruce as early as if he wanted to sell the sarah jane for dollar_figure million as of date mr falgout wanted his two children to buy the sarah jane through their limited_liability_company minnie falgout l l c a marine supply boat business that mr falgout operated messrs bruce and rousse desired that mr falgout purchase the sarah jane in lieu of any other prospective purchaser on date minnie falgout l l c and mirror executed a purchase agreement under which they agreed that minnie falgout l l c would buy the sarah jane for dollar_figure million with the closing of the sale to occur on or before date mr falgout negotiated this agreement directly with mr bruce while also speaking to mr rousse about the operational aspects of the sarah jane mr falgout believed at the time that mr bruce or a company he controlled owned the sarah jane n date on date minnie falgout l l c paid dollar_figure million to marine through mmm as escrow agent to purchase the sarah jane mmm placed those funds into an escrow account for that sale sarah jane sale escrow account later that day mmm wired dollar_figure from the sarah jane sale escrow account to ahb in final payment of marine’s dollar_figure promissory note to ahb leaving a balance in the sarah jane sale escrow account of dollar_figure the dollar_figure and an additional dollar_figure dollar_figure in total were transferred on date to the account of an entity whose identity appears to be slto trading partners later on date marine transferred another dollar_figure to that entity’s account bringing the balance in the account to dollar_figure also on date mmm wired dollar_figure to sareb from the escrow account for the marine stock sale leaving a balance in the escrow account of dollar_figure dollar_figure dollar_figure the dollar_figure balance was transferred later that day to marine the amounts owed by the daughters’ trusts under the date promissory notes were reduced by dollar_figure on account of the transfers and mr bruce’s dollar_figure promissory note to marine was recorded as paid in full o date sareb purchased an 18-month certificate of deposit in the amount of dollar_figure million on date the certificate of deposit accrued interest pincite per annum and had a maturity_date of date p date on date the daughters’ trusts in equal proportions transferred to mr bruce stock in ahb valued at dollar_figure petitioners accounted for this transfer as payments on the date promissory notes the dollar_figure discrepancy is a result of rounding q october and on date a dollar_figure check drawn on sareb’s checking account was deposited into petitioners’ bank account the check was paid one day later petitioners accounted for the dollar_figure deposit as payments on the date promissory notes r date on date mr rousse wrote mr bruce a dollar_figure check drawn on sareb’s checking account the check which was designated loan repayment - trusts was paid on date petitioners accounted for this transfer as payments on the date promissory notes s during at least sareb had a checking account over which mr bruce had signature_authority although he was neither a manager nor an owner of sareb on date sareb deposited dollar_figure into that account which deposit represented the accrued balance of the certificate of deposit purchased date between april and date mr bruce authorized and or received dollar_figure from that account viii cost of plan mr bruce individually and or through marine paid at least dollar_figure to consummate the plan of those payments at least dollar_figure was for professional fees including at least dollar_figure to mr lukinovich and or mr ohle in part for the opinion_letters and at least dollar_figure to mr lobrano the balance up to as much as dollar_figure was for incidental costs the fees which mr bruce paid were generally set before the consummation of the plan began ix petitioners’ tax_return and marine’s tax returns a petitioners’ return petitioners reported on their tax_return that they purchased ctb trust on date for dollar_figure and that they sold that asset on july for the same amount petitioners’ return was prepared by john m estess an owner of a local certified public accounting firm on the basis of information given to him by either mr bruce or mr lobrano petitioners do not specifically explain how they arrived at the dollar_figure that they reported as their basis in ctb in that they assert that mr bruce paid dollar_figure million for the swap we infer that the dollar_figure is the portion of the dollar_figure million that they believed was attributable to the remainder_interest b marine’s return sec_1 form_1120s marine filed a form_1120s u s income_tax return for an s_corporation which was prepared by mr estess on date the form_1120s was prepared as a short-year return by virtue of mr lobrano’s believed termination during the year of marine’s status as an s_corporation but it did not indicate either that it was for a short_year or what portion of it covered although it reported that it was a final return the form_1120s reported marine’s operations through the date on which it ceased to be an s_corporation and reported that its only shareholders during the short_year were petitioners each owning one-half of its stock throughout the short_year marine also reported on the form_1120s inter alia that it was entitled to deduct dollar_figure of legal and professional fees form_1120 on or about date marine filed a form_1120 u s_corporation income_tax return for the remainder of this return reported marine’s operations for following the believed termination of its s status but did not specifically state that it was a short-year return or the portion of that it covered marine reported on the form_1120 among other things that it incurred a dollar_figure million ordinary_loss from dkk usd bina that it acquired for dollar_figure million on date and sold for nothing on date and that it incurred a dollar_figure short-term_capital_loss from an interest_rate_swap that it acquired for dollar_figure on date sic and sold for nothing on date sic marine also reported on the form_1120 that on date it sold a building for dollar_figure which it had acquired in date that it realized a dollar_figure gain on the sale that dollar_figure and dollar_figure of the gain were categorized as ordinary_income and long-term_capital_gain respectively and that it was entitled to completely offset the dollar_figure and the dollar_figure by the ordinary_loss from dkk usd bina and by the capital_loss from the interest_rate_swap respectively marine did not report on the form_1120 that it sold the sarah jane during that year x deficiency_notice a overview respondent issued a deficiency_notice to petitioners on date in the notice respondent reflected his determinations as to legal and professional fees capital_gains income itemized_deductions and the application of the accuracy-related_penalty under sec_6662 for a gross_valuation_misstatement b legal and professional fees respondent determined that marine was not entitled to deduct dollar_figure of legal and professional fees attributable to the plan the dollar_figure was included in the dollar_figure mentioned above the notice stated that petitioners failed to show that the payments were paid_or_incurred for the purposes designated or that such payments otherwise met the requirements for deduction under the internal_revenue_code c capital_gains income respondent determined that petitioners failed to recognize dollar_figure in capital_gains income the notice stated you have not established that i the purported transfers of your sea sea marine inc stock to the ctb trust and then to the sarah jane bruce trust and the rebekah ruth bruce trust and then to sareb investments ii the purported sale of the sea sea marine stock to sea sky mirror images llc and iii the transactions resulting in a loss claimed by sea sea marine from dkk usd bina all of which including all activities and contractual arrangements associated therewith are hereinafter referred to as the transaction had any economic_substance were part of an activity entered into for profit were supported by a bona_fide business_purpose were not entered into for a tax_avoidance purpose were not a sham or should be recognized for federal tax purposes the substance of the transactions involving purported transfers of your sea sea marine inc stock to the ctb trust and then to the sarah jane bruce trust and the rebekah ruth bruce trust and then to sareb investments the purported sale of the sea sea marine stock to sea sky mirror images llc and the transactions resulting in a loss claimed by sea sea marine inc from dkk usd bina is not consistent with the form of such transactions it is determined that the substance of the transaction was a sale of your stock in sea sea marine inc for dollar_figure alternatively it is determined that the substance of the transaction was a sale of assets by sea sea marine inc while it was an s_corporation and a distribution of the sale proceeds along with all of its remaining assets to you in a complete_liquidation of your interests in sea sea marine inc d itemized_deductions respondent determined that petitioners could not deduct dollar_figure of itemized_deductions the notice determined that respondent’s adjustments to the legal and professional fees and to the capital_gains income computationally increased petitioners’ adjusted_gross_income beyond the threshold_amount thus resulting in the dollar_figure concomitant automatic computational adjustment while the notice_of_deficiency states that petitioners are considered to have sold the marine stock for dollar_figure it does not explain the manner in which that then turns into dollar_figure of unreported capital_gains income petitioners reported on their return that they realized dollar_figure in capital losses unrelated to the plan and respondent did not disallow any of the deduction for those losses we infer that respondent determined that petitioners’ applicable basis in the marine stock was dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and we find accordingly e accuracy-related_penalty respondent determined that petitioners were liable for a accuracy- related penalty under sec_6662 for a gross_valuation_misstatement the notice determined that this penalty applied to all of the three adjustments just discussed i burden_of_proof opinion the commissioner’s determinations in a deficiency_notice are generally presumed correct and taxpayers generally bear the burden of proving those determinations wrong see rule a 290_us_111 sec_7491 generally provides an exception to these rules in that sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain conditions while the parties dispute whether sec_7491 applies here we need not and do not decide that dispute because we render our decision on the basis of a preponderance_of_the_evidence see 124_tc_95 see also 744_f3d_648 sec_7491 generally provides that i f in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue 10th cir aff’g tcmemo_2012_35 and 136_tc_341 ii limitations_period petitioners’ opening brief states that petitioners now for the first time raise the statute_of_limitations as a bar to the assessment and acknowledges that this argument is problematic since this issue was not raised in the pleadings petitioners conclude that the three-year limitations_period of sec_6501 bars assessment because the record establishes that the deficiency_notice was issued more than three years after their return was filed and fails to establish an exception to this three-year ruledollar_figure petitioners recognize that judicial jurisprudence holds that the applicability of the limitations_period is not properly before the court where the taxpayer failed to plead that matter in the petition petitioners assert that this jurisprudence is limited to situations where either the court had entered a decision in the case before the issue of the limitations_period was raised or the record otherwise showed that the deficiency_notice was timely petitioners also contend that even if the limitations_period is not mentioned in the pleadings sec_7491 in its own right requires the court to hold that the three-year limitations_period bars sec_6501 and b generally provides that tax must be assessed as to a return within three years of the later of its filing or its due_date assessment whenever the record establishes that a deficiency_notice was issued after the three-year period and fails to establish that an exception to the three-year_rule applies as to this latter argument petitioners claim that congress by enacting sec_7491 legislatively did away with the court’s requirement in rule that a taxpayer plead that the limitations_period has expired in order to properly place that issue before the court we disagree with petitioners’ conclusion that the applicability of the limitations_period is properly before the court the applicability of the limitations_period is not a jurisdictional requirement that must be met for the court to decide this case the period of limitations is a rule_of law that unlike a jurisdictional requirement may be waived if it is not pleaded properly see 93_tc_562 our rules require that a taxpayer specifically allege as an affirmative defense in the petition that the limitations_period has run in order to properly raise the applicability of the limitations_period as an issue see rule 92_tc_776 petitioners acknowledge that they did not make such an allegation in the petition we accordingly conclude that petitioners have waived any dispute that they now have as to the applicability of the three-year limitations_period by not timely raising the issuedollar_figure while we may sometimes exercise our discretion to consider an issue that was not timely raised we generally do not exercise that discretion where a party raises the issue for the first time on brief and our consideration of the issue would unfairly prejudice the opposing party see 140_tc_294 respondent asserts that petitioners validly executed consents extending the limitations_period to a date after the date the deficiency_notice was issued and respondent indicates that he would have offered those petitioners in their reply brief note that rule b treats an issue that is not raised in the pleadings as being raised in the pleadings if the issue was tried by the express or implied consent of the parties petitioners suggest in their reply brief that rule b applies here because the parties’ stipulations establish the date that petitioners’ return was filed and that the deficiency_notice was issued more than three years later as petitioners see it the parties’ stipulations put respondent on notice that the expiration of the three-year limitations_period was in issue we disagree in addition to the fact that petitioners first raised this argument in their reply brief which by itself makes this argument untimely we read nothing in the stipulations that specifies either that petitioners were disputing that the deficiency_notice was timely or that the parties were building an evidentiary record for the court to decide such a dispute had petitioners properly raised the limitations_period as an issue in their pleadings respondent might have been able to present evidence that petitioners had in fact extended the limitations periods for both years by timely executing form_872 consent to extend the time to assess tax as respondent claims in his reply brief respondent did not present any such evidence at trial however because he was not aware at that time that petitioners wanted to raise the limitations_period as an issue extensions into evidence had petitioners timely raised the applicability of the limitations_period as an issue respondent essentially concludes that he would be unfairly prejudiced were we now to allow petitioners to raise the limitations issue and then decide that issue on the basis of the record at hand respondent notes that he helped build the record without any notification or hint that the consent forms would be relevant to combat petitioners’ assertions with respect to this issue we agree petitioners had ample opportunity to timely raise the applicability of the limitations_period as an issue in this case and their delay in attempting to raise the issue on brief unfairly prejudiced respondent further we do not agree with petitioners’ argument that sec_7491 requires that we decide the issue even though it was not raised in the pleadings the pleadings serve a vital role in litigation in this court while many issues could theoretically be in dispute in a given case the pleadings specify the issues which are actually in dispute as well as the parties’ respective positions with respect thereto and they allow the parties to efficiently and effectively litigate the case accordingly see rule a in recognition and furtherance of this vital role we have announced time and time again that we will generally consider only those issues which are properly raised in the pleadings see eg 87_tc_1417 84_tc_191 aff’d 796_f2d_116 5th cir rollert residuary_trust v commissioner 80_tc_619 aff’d 752_f2d_1128 6th cir we do not read sec_7491 to change or otherwise erode this firmly established rule the applicability of the three-year limitations_period is not properly before the court and we decline petitioners’ invitation in their opening brief to decide that issue iii capital_gains income respondent determined that for federal_income_tax purposes petitioners are treated as selling the marine stock to mirror respondent argues in support of this determination that sareb should not be treated as the seller because it was mr bruce’s conduit or nominee in this regard respondent asserts mr bruce had complete control_over sareb’s finances as evidenced by the facts that he had signatory authority over sareb’s bank accounts and appropriated all of the sale proceeds to himself in addition respondent asserts petitioners effected the plan primarily to avoid reporting gain on a sale of the marine stock petitioners argue that the plan should be respected because the transactions underlying the plan had real economic consequences and the plan meets the letter of the law in addition petitioners argue in their reply brief that respondent raised this issue too late we disagree the argument flows directly from the deficiency_notice petitioners assert mr bruce consummated the plan purely for estate_planning purposes as an integral aspect of an estate-freeze strategy we agree with respondent as a secondary holding that petitioners are treated as the seller of the marine stock for federal_income_tax purposes we hold primarily that petitioners underreported their gain on mr bruce’s sale of his remainder_interest to the daughters’ trusts we recognize that respondent neither determined nor argued that petitioners underreported their gain on the sale of the remainder_interest all the same petitioners have invoked our jurisdiction to redetermine the deficiency that respondent determined and the law is well settled that we may redetermine the deficiency on the basis of reasons other than those relied upon by the commissioner or those argued by the parties see 72_tc_42 39_tc_839 aff’d 332_f2d_421 2d cir see also 302_us_238 949_f2d_345 10th cir aff’g tcmemo_1990_148 while we generally will not decide a case on grounds other than those that the parties argued where to do so would surprise or prejudice a party our decision that petitioners failed to correctly report the sale of the remainder_interest does not prejudice and should not surprise petitioners petitioners reported on their return that mr bruce’s sale of the remainder_interest was a taxable_event and they reported that mr bruce’s basis in that interest was dollar_figure mr lukinovich also generally discussed in his opinion_letters mr bruce’s sale of the remainder_interest and concluded that the sale was a taxable_event for which mr bruce was required to recognize gain equal to the difference between his basis in that interest and its sale price furthermore petitioners’ reply brief essentially regurgitates mr lukinovich’s discussion on this matter neither petitioners nor mr lukinovich explained in detail why they or he considered mr bruce’s basis in the swap to be dollar_figure million a basis that each of them then apparently concluded entered into the calculation of mr bruce’s basis in the remainder_interest that omission of a critical step in their analysis does not necessarily mean that petitioners are prejudiced or should be surprised by our addressing and focusing on that crucial issue as to our primary holding taxpayers may most definitely structure their business transactions in a way that minimizes their tax_liability see eg 552_us_421 n 293_us_465 the mere fact that the form of a transaction literally complies with the code however does not necessarily mean that the form is respected for federal_income_tax purposes when in substance it is a different transaction see eg 364_us_361 nor are we bound by a meaningless label or a mislabel that the parties to an agreement give to any or all parts of the agreement but we decide the true nature of the agreement by looking to its substance and to the intention of the parties see eg gregory v helvering u s pincite 898_f2d_455 5th cir aff’g tcmemo_1989_189 and aff’g tcmemo_1989_56 substance may therefore trump form or as shakespeare more eloquently explained that which we call a rose b y any other name would smell as sweet dollar_figure with these thoughts in mind we analyze the plan and its underlying transactions to the extent necessary we need not decide whether the plan was legitimate or whether the tax consequences which flow therefrom are as mr lukinovich opined and as petitioners argue this is because even if we assume that the plan was legitimate the use in the plan of the swap is one example of a contrivance which we decline to recognize for purposes of deciding this case notwithstanding the labeling of the swap as a swap in the relevant documents the swap was not a swap within the meaning of the financial_market in bank william shakespeare romeo and juliet act sc one corp v commissioner 120_tc_174 aff’d in part vacated in part and remanded as to an issue not relevant here sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir we dove deep into the world of financial derivatives and aided in part by our court-appointed experts addressed matters specifically related to the swap industry we found that the swap industry defines a swap as a bilateral agreement the value of which is derived from the performance of an underlying asset reference rate or index id pincite see also sec_1_446-3 income_tax regs stating that a swap is a form of a notional_principal_contract and that a notional_principal_contract is a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount in exchange for specified consideration or a promise to pay similar amounts we see no reason why our bank one definition of a swap is not applicable here because all of the amounts to be advanced and repaid under the swap were fixed at the time of the underlying agreement and the swap in turn did not derive its value from the performance of an underlying asset reference rate or index we decline to recognize the swap as a swap for purposes of our analysis at best the swap here was a loan arrangement under which one party promises to advance cash to the other party and the other party promises to repay that cash with stated_interest on a certain date the terms of the swap stated that one party mr bruce would pay to the other party gamma dollar_figure million on date and that the other party gamma would pay the first party mr bruce dollar_figure on date these terms on their face resemble the basic terms of a loan arrangement that said however the swap when viewed in tandem with the gamma note was not even a valid loan arrangement the parties to each of these instruments were the same and the critical terms of the instruments were tailored to mirror each other and not to allow for the payment or receipt of any funds other than the fees that mr bruce had to pay gamma under the gamma note most likely for its participation in the plan in addition we do not find that any of the funds referenced in these instruments were actually lent or repaid other than possibly through bookkeeping entries and the terms of the swap were not always followed eg as noted supra p gamma did not on date pay as to the swap the dollar_figure that was then due we do not consider material that the swap stated that gamma’s payment was due on date while the gamma note stated that mr bruce’s payment was due on date the use of offsetting or circular cashflows strongly indicates that a transaction lacks economic_substance see 873_f2d_879 5th cir tax structuring disregarded where money flowed back and forth but the economic positions of the parties were not altered aff’g tcmemo_1988_72 79_tc_888 disregarding prearranged circular cashflows through a business_trust see also knetsch u s pincite offsetting payments on annuity bond and notes resulted in sham the use of meaningless labels and the disregard of key terms or the failure to act as a reasonable person would as to a violation or enforcement of the terms also point to that end petitioners ask the court to recognize the swap and to find that mr bruce’s basis in the swap was dollar_figure million because they assert mr bruce actually paid dollar_figure million for the swap we decline to do so we find no credible_evidence in the record supporting a finding that mr bruce actually paid dollar_figure million for the swap nor do petitioners attempt to rationalize why mr bruce would have paid dollar_figure million for his interest in the swap an interest that formally consisted of an obligation to pay dollar_figure million and the right to a return of the dollar_figure million shortly thereafter with interest in fact it appears that mr lukinovich may have had a petitioners arguably derived their dollar_figure million basis in the swap from the continued similar reservation in opining that mr bruce had a dollar_figure million basis in the swap and therefore conveniently ignored this issue this lapse is not further explained by the record in this case but suffice it to say that the importance of this issue to the overall plan would be very hard to miss nevertheless we find nothing in the opinion_letters nor have petitioners pointed to any place where mr lukinovich opines that mr bruce’s basis in the swap was dollar_figure million petitioners assert that the plan should be respected in all regards because it was undertaken primarily for legitimate estate_planning purposes we disagree we note the following facts which erode petitioners’ assertion that the plan was undertaken primarily for legitimate estate_planning purposes messrs bruce and rousse were the linchpin of marine’s business and each of them was soon to be leaving the business which in turn meant an end to the business unless it was sold to someone who was willing to continue it mr bruce desired to sell petitioners’ marine stock or its principal asset the sarah jane while marine was continued fact that the swap provided that mr bruce would pay gamma dollar_figure million on date this logic is faulty first mr bruce never actually paid the dollar_figure million to gamma before assigning his interest in the swap to ctb second even if he had made any such payment the dollar_figure million was formally stated to be repaid to him later that year and petitioners did not realize any of the stated repayment as income petitioners cannot in this second instance reap an inappropriate double benefit by including the dollar_figure million in basis while at the same time not realizing its repayment as income still in operation and to maximize the proceeds that petitioners retained upon any such sale mr bruce participated in the offsetting loans each with a short life and the mislabeling by his advisers of one of the loans as a swap the swap which mr bruce reported had a value of dollar_figure million was not in his estate before the plan began mr bruce on advice of his professional advisers established ctb to terminate within two years of its making and to distribute its assets to him upon termination mr bruce terminated ctb approximately three months after its making mr bruce accepted the promissory notes from the daughters’ trusts which at that time were hardly creditworthy of issuing notes of that monetary amount eg they lacked significant assets relative to the amount of the notes mr bruce as an aspect of his advisers’ scheme substituted the marine stock which had just been appraised at a fair_market_value of approximately dollar_figure million for the swap which had no value and mr bruce replaced the value of the marine stock with an equivalent amount of cash mr lukinovich’s tax opinion_letters also speak loudly against finding petitioners’ estate_planning assertion as a fact the letters state specifically that they were issued in response to a request as to the federal_income_tax consequences flowing from the plan and they make no mention that mr bruce or mr rousse was requesting the opinions for estate_planning purposes we conclude that mr bruce had no basis in the swap furthermore we assume as petitioners ask us to find that mr bruce sold his remainder_interest to the daughters’ trusts for promissory notes totaling dollar_figure mr lukinovich opined that mr bruce was required to recognize any gain that he realized on his sale of that remainder_interest and we understand petitioners to concede this point mr lukinovich also opined that mr bruce’s basis in his remainder_interest equaled a portion of his basis in the swap and we understand petitioners to concede this point as well given our conclusion that mr bruce did not have any basis in the swap it naturally follows that he also lacked any basis in his remainder_interest we accordingly conclude that petitioners’ gross_income for federal_income_tax purposes includes the dollar_figure notes in full we so hold petitioners would still not prevail if we decided this case on the grounds that respondent argues this is because the facts adequately support respondent’s position that mr bruce established and used sareb as his conduit and nominee for the sale an intermediary who is interposed between persons involved in a transaction may be disregarded under substance over form and related principles petitioners vigorously assert that they elected out of the installment_method as to the sale see sec_453 we therefore do not consider the applicability of the installment_method to this sale we also do not consider whether the fair_market_value of the notes was less than their face value petitioners have treated the values as the same and we do likewise see gregory v helvering u s pincite sandvall v commissioner f 2d pincite 368_f2d_125 5th cir aff’g in part rev’g and remanding in part tcmemo_1965_72 366_f2d_874 5th cir aff’g in part rev’g in part and remanding s tex rice warehouse co v commissioner 43_tc_540 361_f2d_93 5th cir aff’g 42_tc_1137 see also 137_tc_70 discussing the binding_commitment_test the end result test and the interdependence test three alternative tests that courts employ to invoke the step_transaction_doctrine and disregard a transaction’s intervening steps aff’d 728_f3d_676 7th cir the record persuades us to and we do find that sareb was mr bruce’s conduit and nominee for the sale mr bruce aspired to sell petitioners’ marine stock or the sarah jane in connection with his retirement and the marine stock and the sarah jane each had a ready market in which the asset could be sold for approximately dollar_figure million mr bruce was mindful that the marine stock and the sarah jane each had a built-in_gain of approximately dollar_figure million and that a significant amount of federal_income_tax would be imposed on that gain when the property was sold petitioners effected the plan to sell their marine stock in the ready market aiming not to pay any federal tax on the built-in_gain and through the plan petitioners parted with the stock they received the proceeds of the sale and apparently no one recognized any of the built-in_gain to be sure however mr bruce continued to act throughout the plan as if petitioners owned the marine stock up until the time that mirror purchased the stock he consciously transferred the marine stock to ctb in exchange for the swap which was of no value obviously knowing that this transfer was essential to the plan and that petitioners would eventually receive cash equal to their stock’s full value two he through mr rousse his longtime friend and loyal employee established sareb with the daughters’ trusts as its owners and with mr rousse as its designated manager and he received from the daughters’ trusts promissory notes in the aggregate amount of the approximate value of the marine stock three he and his wife installed mr rousse as the trustee of the daughters’ trusts four he maintained the ability through mr rousse to draw from the daughters’ trusts the funds which were received in connection with the sale of the stock five at least during he maintained the ability to personally draw funds from one or more of the daughters’ trusts’ bank accounts to further receive the sales proceeds six he allowed the marine stock to be sold to mirror seven he received all of the proceeds of the stock sale the fact that petitioners rather than sareb were the true owners of the marine stock at the time of its sale is further seen from the fact that mr bruce and not sareb or mirror later negotiated the terms of the sale of the sarah jane directly with mr falgout and led mr falgout to believe that mr bruce or a company that he controlled owned the sarah jane at that time we conclude as a holding alternative to our primary holding that petitioners at all relevant times were the true owners of the marine stock and that petitioners must recognize their gain on that sale iv professional fees respondent determined that sec_162 does not let petitioners deduct dollar_figure of the professional fees that marine claimed for petitioners argue that respondent’s determination is wrong because they assert the disputed fee sec_25 related to marine’s business we agree with respondent’s determination sec_162 provides that t here shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business marine’s business in involved operating the sarah jane for profit thus the requirements of sec_162 must be met as petitioners do not seek to deduct the fees under any other provision we therefore do not consider whether the fees are deductible under any other provision including for example sec_212 to that business for marine to deduct the disputed fees under sec_162 see sec_1_162-1 income_tax regs deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to any claimed deduction see 503_us_79 professional fees may qualify under sec_162 as an ordinary_and_necessary_expense of a business see 383_us_687 bingham’s 325_us_365 112_tc_325 whether the disputed fees qualify as such is a question of fact which hinges on the origin and the character of the fees see 372_us_39 320_us_467 in order to be necessary the fee must be ‘appropriate and helpful’ to the development of marine’s business commissioner v tellier u s pincite quoting welch v helvering u s pincite see also welch v helvering u s pincite in order to be ordinary the fees must be normal usual or customary in marine’s type of business see 308_us_488 see also welch v helvering u s pincite petitioners assert that the disputed fees related to marine’s business but they provide no citation of the record to support that assertion nor do we independently find any credible_evidence in the record to support that assertion we find instead that the disputed fees originated from and pertained to mr bruce’s consummation of the plan and that he consummated the plan to benefit petitioners personally and without regard to marine’s business operation in that regard the record establishes that petitioners or marine sought professional advice during the subject year primarily with respect to the plan and to its consummation accordingly because the origin and character of the disputed fees were personal and not business the fees were not ordinary and necessary expenses of marine’s business nor directly connected with or proximately resulting from marine’s business see 276_us_145 we sustain respondent’s determination that the disputed dollar_figure in professional fees is not deductible under sec_162 see also sec_1_162-1 income_tax regs v accuracy-related_penalty sec_6662 imposes a accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to among other things a substantial_valuation_misstatement see also sec_6662 the accuracy-related_penalty is increased to in the case of a gross valuation we note that expenses associated with the planning or the execution of a sham_transaction are not allowable as a deduction see eg 862_f2d_1486 11th cir aff’g 87_tc_1087 misstatement see sec_6662 a gross_valuation_misstatement exists if for the taxable_year at issue the value or adjusted_basis of property reported on a tax_return is or more of the amount determined to be the property’s correct value or adjusted_basis see sec_6662 h a i the value or adjusted_basis claimed on a return for worthless property is considered to be or more of the correct value or adjusted_basis see sec_1_6662-5 income_tax regs see also rovakat llc v commissioner tcmemo_2011_225 slip op pincite aff’d 529_fedappx_124 3d cir the penalty does not apply unless the underpayment attributable to the valuation misstatement exceeds dollar_figure see sec_6662 respondent determined that petitioners are liable for the accuracy- related penalty under sec_6662 respondent bears the burden of production on the applicability of the accuracy-related_penalty in that he must the statute was amended by the pension_protection_act of pub_l_no sec a a stat pincite effective for tax returns filed after date to provide that there is a gross_valuation_misstatement if the reported value is or more of the amount determined to be the property’s correct value respondent determined that the accuracy-related_penalty applied to the deficiency resulting from his adjustments for legal and professional fees capital_gains income and itemized_deductions we have discussed the first two adjustments and sustained them respondent determined that the itemized_deduction adjustment flowed computationally from the first two adjustments and petitioners do not dispute that determination we agree with it as well come forward with sufficient evidence showing that it is proper to impose the penalty see sec_7491 see also 116_tc_438 petitioners claimed a dollar_figure basis in mr bruce’s remainder_interest which they reportedly sold on date and we have concluded that mr bruce’s actual basis in that interest was zero petitioners therefore claimed a value that was or more of the correct adjusted_basis we conclude that respondent has met his burden of productiondollar_figure petitioners argue secondarily that they are not liable for the accuracy- related penalty because they assert mr bruce reasonably relied on the advice of attorneys lobrano and lukinovich sec_6664 excepts from the accuracy-related_penalty any portion of an underpayment for which the taxpayer establishes that the taxpayer had reasonable_cause and acted in good_faith whether this exception applies is a factual determination which turns on our petitioners assert that this case is appealable to the court_of_appeals for the fifth circuit and argue primarily that this court should follow the precedent of that court specifically 902_f2d_380 5th cir rev’g tcmemo_1988_408 and 862_f2d_540 5th cir aff’g 89_tc_912 those cases hold that the accuracy-related_penalty does not apply where a transaction is disregarded for lack of economic_substance after the briefing was closed in this case the u s supreme court rejected the holding of the referenced cases and concluded that the accuracy-related_penalty for gross_valuation_misstatement applies when a transaction lacking economic_substance results in a valuation misstatement see united_states v woods u s 134_sct_557 we reject petitioners’ primary argument without further discussion examination of all pertinent facts and circumstances giving special attention to the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability see sec_1_6664-4 income_tax regs an individual taxpayer’s honest misunderstanding of fact or law that is reasonable in the light of among other things his or her experience knowledge and education may serve to meet the reasonable_cause and good_faith requirement see id where as here an individual taxpayer claims reliance on the advice of professional tax advisers we also require that the taxpayer establish that he or she meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir see 425_f3d_1203 n 9th cir quoting this three-prong test with approval aff’g 121_tc_89 see also sec_1_6664-4 income_tax regs we conclude that mr bruce aspired to assess petitioners’ proper tax_liability but through no fault of his own made an an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances sec_1 b income_tax regs the fact that mr bruce is an experienced and sophisticated seafarer fisherman and sea captain does not necessarily mean that he should have recognized that he had no basis in the swap that his relationship to sareb would make petitioners rather than sareb the seller of the stock for federal tax purposes or that the disputed fees were not deductible mr bruce has a high school education and he routinely consults and relies upon professionals and other businessmen and employees such as mr rousse in making his business decisions we viewed and heard him testify credibly that he had a basic understanding as to tax matters that he had no understanding of the complex transactions which made up the plan including their purpose or significance or the risks or benefits involved that he accepted mr lobrano’s opinion that the plan was valid and that he relied upon mr lobrano’s advice in consummating the plan and in reporting its consequences on petitioners’ return we also are mindful that when the financial planners advised mr bruce that the plan provided favorable tax benefits to him mr bruce did not simply rely upon that advice he asked mr lobrano to meet with the financial planners and then to advise mr bruce whether the plan was valid in other words mr bruce was not content to rely simply upon the promoters’ advice as to the plan but he sought independent advice from an experienced trusted tax attorney mr lobrano who mr bruce retained to discuss with the promoters all relevant and necessary information as to the plan mr lobrano in turn was mr bruce’s longtime tax adviser who regularly advised him on tax and on other legal matters mr lobrano had sufficient ostensible expertise to warrant reliance mr lobrano knew about the subject matter underlying the plan and mr lobrano took steps to make himself even more knowledgeable on that subject matter so as to assure himself that the plan was valid we also add that we find nothing in the record to lead us to conclude that mr lobrano had an inherent conflict of interest as to the plan see generally 132_tc_347 distinguishing between a promoter and an independent professional tax adviser for attorney-client_privilege purposes we conclude that it was objectively reasonable for mr bruce to rely on mr lobrano’s advice even though we conclude that the advice was wrong see the record does not establish that mr bruce or mr lobrano relied solely on the advice or opinion of mr lukinovich mr doverspike mr ohle and mr deichmann as to any item if they did then that reliance may not have been reasonable given that mr doverspike mr ohle and mr deichmann and perhaps also mr lukinovich appear to have been promoters of the plan see 136_tc_67 stating that a promoter is ‘an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction’ quoting tigers eye trading llc v commissioner t c memo aff’d 684_f3d_84 d c cir 469_us_241 to require the taxpayer to challenge the expert to seek a ‘second opinion ’ or to try to monitor the qualified adviser on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place see also 755_f3d_236 5th cir aff’g in part vacating in part and remanding 139_tc_304 152_f3d_450 5th cir aff’g in part vacating in part 108_tc_344 66_f3d_729 5th cir aff’g in part rev’g in part tcmemo_1994_228 we hold that the penalty does not apply and reject respondent’s determination that it or a penalty does accord 138_f3d_216 5th cir rev’g tcmemo_1995_601 we have considered all arguments that the parties made and have rejected those arguments not discussed here as without merit to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioners with respect to the accuracy-related_penalty under sec_6662
